The petitioner has filed a petition for a Writ of Habeas Corpus for the purpose of setting bail pending his appeal from the Trial Judge’s denial of his application for Post-Conviction Relief.
The record discloses that the petitioner was sentenced to serve one year commencing June 23, 1977. Failure to grant bail at this time could result in the petitioner serving his full period of confinement prior to adjudication by this Court of the merits of his appeal. The question of bail pending an appeal brought pursuant to the provisions of Section 10-9, 1-9 of the General Laws of Rhode Island 1956 (1969 Reenactment), has yet to be determined by this Court.
The petitioner is released on bail in the amount of $5,000 with surety, or five hundred dollars ($500) cash, pending further order of this Court. This matter is specially assigned to the November Calendar. The parties are to brief and argue the question of bail pending appeal in post-conviction matters brought pursuant to Chap. 9-1 of the General Laws of Rhode Island 1956 (1969 Reenactment).
John Tramonti, Jr., for petitioner.
Julius C. Michaelson, Attorney General, for respondent.
The petitioner’s brief shall be filed by September 30, 1977 and the respondent’s brief shall be filed by October 24, 1977.